Animal health strategy 2007-2013 (debate)
The next item is the report by Mr Wojciechowski, on behalf of the Committee on Agriculture and Rural Development, on a new Animal Health Strategy for the European Union (2007-2013).
rapporteur. ? (PL) The main idea on which the Animal Health Strategy is based is that prevention is better than cure, which is obviously the case. I am sure we all recall the problems related to BSE and avian influenza, when it proved necessary to cull millions of animals. That was a most unpleasant experience, and I am sure none of us ever wish to see it repeated. It did, however, indicate to us that we should improve cooperation at European level in order to improve protection of animal health. The latter is very closely linked to human health, owing to the possibility of direct or indirect transmission of certain diseases from animals to human beings.
I should like to single out several points in my report for particular attention. Firstly, the promotion of better standards for animal health care. The report strongly emphasises the close link between the two. It is to be hoped that both will be prominent in future policy.
The second issue I wish to highlight is fair competition. European producers are required to comply with a great many veterinary standards, and with provisions relating to animal health and welfare. The same requirements are not imposed on importers, however. This is emphasised very strongly in the report. Our producers and those exporting animal products to the European market should all be subject to the same requirements. This represents a major challenge to our negotiators in the framework of negotiations at the World Trade Organization.
My third point relates to strong support for the vaccination programme. We believe it is an important instrument with which to reduce the number of cases of disease. A new approach is required too. Products originating from vaccinated animals should not be discriminated against on the market. A number of paragraphs in the report have been devoted to this matter.
My fourth point concerns the damages and compensation system. Firstly, this should encourage efforts to reduce the risk of disease. Secondly, it should cover not only losses directly related to eliminating the sources of disease but also indirect losses related to market crises.
The fifth point is better control on the Union's external borders. This should not be limited to controlling documents. It should involve thorough checks to effectively prevent the illegal entry of animals of unknown origin onto Union territory.
The sixth point relates to the time of implementation of the strategy. I believe we cannot expect to have all these legislative arrangements in place as early as 2013. A longer time period is needed.
The seventh point concerns financing the strategy's aims. The draft report criticises the fact that the funding for these ambitious plans is inadequate. The plans should be properly financed from the Union's budget.
In conclusion, Mr President, I should like to say a few words in English, so that I can be faithful to the quotation I shall now refer to.
(The speaker continued in English)
Member of the Commission. - Mr President, I very much welcome the positive and supportive reaction of Parliament to the new Animal Health Strategy.
We all recognise that animal disease outbreaks can have devastating consequences: they can pose a serious risk to public health; they can damage public confidence in farming in general and in animal products in particular; they can trigger heavy economic costs - just remember that in 2001 the foot-and-mouth crisis cost over EUR 13 billion in the UK alone - and animal disease outbreaks can also lead to animal welfare and environmental problems.
The strategy responds to a range of challenges taking into account feedback from our extensive stakeholder consultations.
The European Union of today - with its 27 Member States - looks very different to the embryonic Community of many years ago, when our current animal health framework was taking shape. New challenges have arisen, such as avian influenza and the spread of vector-borne diseases like bluetongue, and more are likely to emerge in the years to come. Trading conditions have changed greatly, with a massive increase in the volume of trade in and imports of animals and animal products.
The new strategy recognises and reflects the broad social and economic impacts that animal-related threats can cause - in other words, it is not just about the control of certain communicable animal diseases. It features a strong focus on animal-health-related aspects of public health, food safety, animal welfare, agriculture, trade, sustainable development and research. The key principle of the strategy is prevention is better than cure.
Recent experiences have shown the value and effectiveness of a pre-emptive or preventative approach. We need to invest more in effective measures to prevent outbreaks, thus minimising the subsequent spread of diseases and hence eliminating or at least reducing their impacts. Biosecurity on farms needs to be improved and financially supported; disease eradication and surveillance need to be stepped up; disease awareness and emergency preparedness need to be reinforced. There should be a stronger emphasis on vaccination and discriminatory testing.
The strategy envisages a new legislative framework in the form of a general animal health law to be supplemented by implementing acts of a primarily technical nature. Taking a broad holistic view, our legislation needs to be upgraded or developed in a more strategic and coherent manner: clarifying roles and responsibilities; aligning as far as possible with international standards; drawing strongly on scientific advice and the precautionary principle where appropriate.
The Commission is currently reflecting on the best methodology to define EU priority animal diseases in terms of their impact on human health, society and the economy. A study will be launched this year on the development of an EU harmonised responsibility and cost-sharing scheme to be considered in the context of a review of the currently available financial instruments. We must also work to stimulate innovation through research and development, through sufficiently funded public-private partnerships.
Finally, I should mention the Seventh Research Framework Programme, which runs parallel to new strategy. This will be important in supporting research into animal health and welfare issues.
The Commission will in the next few weeks finalise an action plan which will take into account the recommendations and opinions of Parliament as well as those of the Council and the Economic and Social Committee. The Commission would be happy to receive further input from Parliament in this regard, notably in the context of the mid-term budget review of 2009.
Thank you once again for the interest and enthusiasm you have shown for this initiative. I look forward to meeting many of the Members of Parliament at the Veterinary Week, an event the Commission is organising with your support as an early step to turn the strategy from words into action.
on behalf of the PPE-DE Group. - (NL) Mr President, perhaps we can be a bit more generous with these two minutes since my predecessor is dropping out. I want to thank the Commission for its statement and the rapporteur for his report. The big challenge now will be to translate the ambitions in the statement and the report into concrete measures.
I should like to mention in particular a couple of points that should be considered as far as we are concerned. Of course we agree with the Commission that prevention is better than cure when combating animal diseases. However, if an animal disease does nevertheless break out, as you have already said, vaccination needs to be a central element of the fight against it. We want to prevent situations such as the one in my Member State where there were 26 cases of MCD (Mad Cow Disease) in 2001 and 285 000 animals had to be slaughtered. Since there is no difference between products from vaccinated and non-vaccinated animals, the sale of such products needs to be guaranteed, both inside and outside the European Union. I would urge the European Commission to keep an eye on this, because it has sometimes gone wrong in the past. Obviously supermarkets, processors and consumers need to fulfil their responsibilities in this respect.
We are also calling on the Commission to make it clear what role the European Union, the Member States and the sector itself need to play in financing the prevention of animal disease, certainly now that this subject is actually part of the debate on the common agricultural policy health check. The Member States still have very different arrangements for financing and that might also have an impact on competitive positions. We are therefore asking for clarification of those points.
Obviously exporting countries have to comply with the same requirements as our European producers, for instance on the identification and prevention of animal diseases. Finally, I should like to ask the European Commission when it expects to present its analysis of the current transport regulations and how we can restrict the potential spread of animal diseases as much as possible in that area.
on behalf of the PSE Group. - (ES) Mr President, the truth of the matter, Commissioner, is that all of us on the Committee on Agriculture and Rural Development gave a hearty welcome to the new Animal Health Strategy that you submitted to us, as demonstrated by the many contributions to this report.
It must be said that this is the largest and most ambitious programme ever submitted in relation to this issue, and I must congratulate you here. However, to tell the truth, I must voice my surprise that the mighty ambition of the arguments has not been accompanied by the required budget planning, for it is obvious that the current veterinary funds will not be sufficient to deal with the new and extremely necessary prevention policies.
Commissioner, we have just received Mrs Fischer Boel's proposal in relation to the CAP health check, and neither health nor animal welfare are recipients of the funds to be allocated to rural development to deal with the new challenges, contrary to what the services were apparently expecting, or so I was told.
In other words, the policy we are discussing will not have extra funds, or at least not agriculture funds - as I think you said - until the new financial perspective.
Commissioner: a budget with no policy is of no use, but a policy with no budget can prove totally sterile. If we wish to meet our current objectives, the budget debate must include future application of this strategy. Moreover, it is obviously going to be extremely difficult to meet the communication's 2007-2013 schedule. Thus I want to ask you whether you can state when the action plan will be ready, and when you think the initial regulations will be adopted.
As regards amendments, my Group has slightly amended paragraph 29. When the right measures are not applied, problems arise regardless of the livestock production system operating in each Member State. What is important is that things are done properly.
We agree with the development of legislative measures to control pets, but we feel finance ought to be earmarked for farm animals.
Nor do we intend to support the PPE-DE Group's Amendment 29, the objective of which is to rehash a debate that has no place here. It was, in fact, the Council that postponed a decision four years ago on animal transportation until 2011, in favour of an agreement on some extremely important matters. This is also a controversial issue that requires impact surveys and a solid scientific basis, and I thus wish to reiterate that the amendment is totally at odds with this issue, and my Group will certainly vote against it.
on behalf of the ALDE Group. - (NL) I should also like to thank the rapporteur for the enthusiasm he has put into his work. I think that, with increasing globalisation, we shall need to take more account of outbreaks of infectious animal diseases. People travel more and carry products that they are not supposed to and that can cause outbreaks. Everyone has already said that better border controls are needed, because prevention is better than cure. It always strikes me, when I arrive in the United States or Australia for example, that the border controls there are much stricter than in Europe. I wonder why the European Union does not have a similar system to the United States, with everyone being asked to state whether or not they are carrying animal products. Only then can we check properly.
What should happen when infectious animal diseases break out? I think everyone at the moment is already convinced that mass slaughter, as has happened in the past, is no longer acceptable. We are going to have to vaccinate and then it has to be possible for the products from vaccinated animals to be sold on the European market and also outside it. That is where the problem lies. I am not impressed by the attempts the Commission is making to convince supermarkets, consumer organisations and so on that products from vaccinated animals are just as good as those from non-vaccinated animals. Products from animals vaccinated against foot-and-mouth disease still have to be marked so that consumers know. That seems to be completely unnecessary. Therefore an active stand by the Commission is needed.
Every year up to now, and again this year, we have been used to having a large surplus in the agriculture budget. So far we have been able to meet the cost of all outbreaks of infectious animal diseases from the agriculture budget. In future the situation could very well be different. The new countries are being phased in and the margin in the agriculture budget is steadily becoming smaller. Even so, an outbreak will have to be paid for. Under European law, that has to be done. I therefore think that as soon as possible there must be a scheme for European animal insurance, animal health funds for each country or at European level, and so on. I got a pilot project on that in the budget in 2004. All the plans are ready and the Commission must set to work and do something about it as quickly as possible.
My final point is the transport of animals. I am not one of those people who say 'if you transport the animal for so many hours, that is by definition good'. Being transported for two hours might be worse than for nine. What matters is the conditions in which animals are transported and the Commission must take account of the conditions and not just of the length of time.
on behalf of the Verts/ALE Group. - Mr President, I too wish to congratulate our rapporteur. I was pleased to support this report in committee and I am pleased to support it now, along with my group. I also welcome what the Commissioner has said, and am pleased she is in the Chamber this evening as there is a great deal of common ground between the Commission and Parliament on animal health issues. I look forward to working with her and her services in the months ahead, as this dossier moves forward.
I am pleased the Commissioner highlighted why it is we need a common EU animal health strategy. It is quite clear that, in a globalised world, bluetongue does not respect borders or our policies or the differences between countries within the European Union, or indeed the EU's external borders. Avian flu and many other diseases can travel around the planet very, very quickly in a globalised world. We need to act together in order to deal with them and work out a strategy for remedying them.
We are exporting our animals - and perhaps their health problems too - and it is clear that we are all in this together. I look forward to the rolling-out of the health action plan, which the Commissioner said will be coming in the next few weeks. I would refer the House in particular to paragraph 46 of Parliament's report, which acknowledges that the EU is already a beacon of best practice for the world as regards animal welfare and refers in particular to the WTO negotiations. I would urge the Commissioner to talk with Commissioner Mandelson to ensure that the WTO negotiations do not water down or compromise the EU's standards, particularly in relation to what are, frankly, substandard imports into the European Union. We had many misadventures in the committee over the issue of Brazilian beef imports, for which I am not sure that the system worked as well as it could have done. I hope we will not be replicating that situation with the US poultry issue.
One other animal welfare issue I wish to raise is that of sheep tagging. We are supportive of the broad thrust of this measure, but frankly believe that the Commission is going in the wrong direction and is not acting in a proportionate manner to what is actually needed on the ground in order to ensure everything that it requires. This is particularly true in the case of the British Isles, where Scotland, England, Northern Ireland and Wales already have a system that works pretty well and effectively protects Europe's animals and their welfare. I would be grateful for the Commissioner's thoughts on that, but otherwise broadly support this report and her efforts.
on behalf of the UEN Group. - (PL) Mr President, Commissioner, as I take the floor on behalf of the Union for Europe of the Nations Group in the debate on the European Union's Animal Health Strategy, I should like to highlight two issues that I consider to be important.
Firstly, all the proposals on animal health protection contained in the report by Mr Wojciechowski deserve our support. It should be borne in mind, however, that they will result in higher production costs, thus causing European producers to become less competitive. Consequently, it is essential for the European Union to require producers from outside the Union wishing to place their products on the Union's market to comply with similar requirements. The European Union should insist on this in talks within the WTO framework and when negotiating bilaterally with third countries.
Secondly, where animal health is concerned, the common agricultural policy is one of the most integrated areas of European Union policy. That is why I believe it should be a priority when allocating funding from the Community's budget. Unfortunately, although the European Commission agrees with most of the provisions contained in the report, it does not want to fund them from the Union's budget. In our view, it is essential to guarantee additional financial resources to ensure that the proposals contained in the report can be funded from the European Union's budget.
on behalf of the GUE/NGL Group. - (NL) I would almost say: how unusual, an animal health strategy from the Commission with the emphasis on prevention. That is really terrific, but what a disappointment that animal welfare is only a by-product of the Commission strategy. A well-known song in the Netherlands starts with the words, 'An animal is more than a piece of meat and a person is more than a consumer'. Unfortunately the Commission is not really singing along with that. It is still far too inclined to see animals chiefly as producers of meat, hide, hair, eggs, milk and manure. The economic view is still much too dominant and so in my opinion the strategy is too one-sided.
Fortunately, and I am grateful to the rapporteur for this, his report is already rather better, simply because, unlike the Commission proposal, it does actually contain some real welfare points. I shall mention two that I think are very important. The recognition that intensive livestock breeding seriously increases the risk of outbreaks and epidemics. With the enormous size of the European bioindustry, it is not a question of whether another animal disease will break out, but when. It is rightly mentioned briefly that animal transport presents a considerable risk for the spread of animal diseases. We therefore have to avoid transporting animals as much as possible, shortening and improving the transport, also because of the enormous distress it causes to the animals. This report is not geared as much to animal welfare as I would have wished, but any improvement is something and I shall therefore wholeheartedly support it.
on behalf of the IND/DEM Group. - Mr President, I am very grateful that there is a growing recognition of the need to handle and care for animals properly. Good animal husbandry is something that Irish farm families have as a rule practised and I commend them for this. However, I would like to stress the necessity for animals and animal products coming into the EU to abide by similar welfare standards to those that the EU requires. It is not fair that animal products which may have been produced in the most cheap and cruel ways come into the EU and compete with our own animal products produced in accordance with standards which are strictly regulated; this kind of competition is not only economically unfair, it puts our animals and even our people at danger of the spread of disease.
A measure discussed in this House which is unrealistic for Irish farmers is the set limit for animal transport. While a nine-hour limit between breaks may be reasonable for land transport, it is virtually impossible to abide by this limit for sea transport from Ireland - remember Ireland is an island. We depend on sea transport of animals and such a limit would ultimately prevent Irish horse breeders and farmers from shipping animals. Thus I would like to propose that we focus more on the quality of travel accommodation of these animals, instead of on the time on board, so that we do not hinder the transportation of animals to and from Ireland.
Finally, while I was glad to see the new animal health strategy open to all animals within the EU, I would have liked to see more specific mention of the procurement and handling of pet animals. I think that many of them suffer in our countries. Pet owners are amateurs in many cases and are less likely to know how to handle and maintain their pets, which often leads to an increase in animal cruelty, often unintentional. So while we have paid very close attention to the regulation of animals coming into the EU, animal transport etc., we have neglected to look at the plight of pets and strays, an issue often mentioned by my constituents who point out the common occurrence of abuse.
(BG) Mr. President, I think the rapporteur has produced a very objective and interesting report.
I would like to draw your attention to several important aspects. The first one is this. Madam Commissioner, you yourself noted that this policy has been evolving in the EU for quite some time. This generates particular problems in the new Member States. In Bulgaria, for example, production is fragmented, with many small agricultural producers, small farms operating in difficult conditions. People are not well informed, they do not get a clear understanding of their rights and obligations, nor of the existing opportunities. In this case, again, there is a kind of discrimination against new Member States which have the obligation, the opportunity to catch up in areas that have been developing for years through constructive efforts within the European Union.
These specific cases should be treated with special tolerance, so that the things we are discussing, the legislation being made, can take effect in tangible terms, and to ensure that the things written down in statutory provisions can indeed happen. People should not be left in the dark about these issues.
In this context, the issue the rapporteur raises concerning the codification of the legal basis is very important since ordinary people find it hard to delve into complicated statutory acts. Codified, consolidated versions of directives and regulations should enable them to gain a good understanding of what they are expected to do with respect to animals.
Another issue raised was that of financing. In the difficult economic situation Bulgaria is in, I have my doubts as to whether many of the farmers will be able to implement the directives successfully unless they receive massive support from the Commission.
I do not want to repeat what has been said many times in this House, so the Commission should take a close look at these matters because there is the impression that by posing high standards we discriminate against our own farmers. The Commission should seriously consider standards to be applied as regards imports.
Mr President, I would like to thank Mr Wojciechowski very much for his report, and to welcome the Commissioner. I also wish to congratulate Mrs De Lange for the hard work that she has put in as shadow rapporteur. We are all very conscious that we need a very strong animal health strategy and animal welfare strategy, which is what consumers in Europe are actually demanding. However, we must also be careful that imported meat and meat products from outside the European Union also meet our high standards.
For instance, we would like to see a much higher welfare standard in the poultry industry. We want there to be more space for our poultry, especially broilers, and can help to produce broilers in a much more welfare-friendly manner, but at the same time we must be careful that we are not importing products of an inferior nature. Also in the case of the poultry industry, there is the banning of crates for poultry and of battery cages, and of course we also import a lot of egg products in powdered and liquid form - nearly 70% of egg products are imported in that form. Those products too can be from animals that were not kept in accordance with good animal welfare standards, so we must also be careful on that point. I also agree with my Scottish colleague that if we are to bring in traceability and look towards an electronic system, then we must ensure that system is up and running, is cost effective and can actually be properly implemented by farmers without huge costs.
So while I broadly accept what is a good report, I think we must be careful, as we make progress on standards in Europe, that we also have the same standards for imports.
(HU) Mr President, I congratulate the rapporteur, Mr Wojciechowski, on his outstanding report. It really is a very big problem that the animal health system is not functioning properly with regard to third countries. In the WTO we should be endeavouring to ensure that third countries too comply with our high standards of animal health and welfare. This is in the interests of Europe's consumers and producers.
We must protect the health of European Union consumers from imported goods produced according to lower standards. EU producers meanwhile face higher costs, putting them at an unfair competitive disadvantage. It is therefore especially important that the European Commission's Food and Veterinary Office, the FVO, should conduct an increasing proportion of its on-site inspections in third countries. In 2008 the figure was only 30%.
Food safety is a priority issue. The food safety regime within the European Union too faces serious problems at present, while the challenges and the risk of epidemics are greater than before. In many places there are not enough suitably qualified veterinarians to monitor compliance with the regulations effectively and regularly enough. The tools at their disposal are outdated, often still based on 19th century systems. In many Member States, professional training and education are inadequate and recent scandals, such as the 'M.E.G.A. Trade' scandal in my country, Hungary, also demonstrate that multinationals are not being properly monitored with regard to food safety.
The aforementioned deficits must be remedied. I agree with the Commission's strategic ideas and fully support the report. Thank you for your attention.
Mr President, congratulations to the rapporteur for an excellent report. Animal health is important, not just because it is closely linked to human health and environmental biodiversity balance but also because it has a huge farming trade and economic significance, not to mention the social and sports importance of animals, so it would not be an exaggeration to say that animal health is almost synonymous with human health and well-being. With this in mind, it is not surprising that a new Animal Health Strategy for the European Union for 2007-2013 is very much needed.
The report before us tonight is well thought out and balanced in my view and will form a good but rather synoptic basis on which to build our future legislative and non-legislative directives relating to this important matter. Let me just take this opportunity to point to a couple of important areas where the Commission needs to clear things up somewhat.
The report strongly supports vaccination as a fundamental means of preventing disease. This is, as far as I know, contrary to current practice with respect to at least one major animal illness, foot-and-mouth disease. In the case of foot-and-mouth disease, vaccination in the EU Member States is prohibited as a preventive measure because of the consequent difficulty in identifying infected animals from vaccinated animals when using screening tests for the presence of disease antibodies. Is the Commission intending to change its vaccination policy for foot-and-mouth disease in the near future?
Furthermore, what is the position of the Commission with respect to the fact that in most third countries animal vaccination against foot-and-mouth disease is not only allowed but encouraged? Will importation of animals from such countries be prohibited if the vaccination policy for foot-and-mouth disease in the EU is not changed?
The second area is the lack of necessary implementation of adequate health checks in the increasing international trade of live birds, especially parrots from third countries. This is an area which needs tidying up.
(PT) Any new animal health strategy must pay particular attention to disease prevention, animal feedstuffs, border controls and animal transport. All prevention, testing, vaccination and other measures which may allow new outbreaks of animal diseases to be avoided are important in terms of preventing serious damage such as that already suffered due to BSE, foot-and-mouth disease, bluetongue virus and other diseases, because it is food safety and also public health that are at stake.
It is therefore also important that these principles are taken into account in relation to imported animals, as has already been mentioned today. We are hoping that the new action plan just announced by the Commissioner will be implemented as soon as possible in order to improve existing mechanisms by extending technical and human support, guaranteeing financial support and increasing planned budgetary resources. This issue must in fact be clarified today.
(NL) 'Prevention is better than cure' is the motto of the European Commission. I fully agree with that. Its strategy therefore deserves my support. The 'cooperation' and 'communication' principles appeal to me. I also think it is a good idea to work on simplifying and clarifying the legislation.
In particular I want to mention vaccination. I am entirely behind that. The mass preventive deaths of healthy animals have to be avoided as far as possible. Dutch farmers have had experience of the impact of such measures in the past. I emphasise the call in the Wojciechowski report to adopt measures to prevent the erection of trade barriers in that connection. Uncertainty about sales outlets for products from vaccinated animals really has to be avoided. It is therefore very important for governments to communicate clearly the message that the products are harmless. After all, a good vaccination policy stands or falls on the willingness of livestock farmers to take part in these vaccination programmes.
Animal health and animal welfare are important issues for European citizens, and rightly so. I should therefore like to urge that that also be put on the WTO agenda. A good strategy cannot be allowed to be undermined by imports from countries that do not have the same animal health and welfare requirements as in the European Union. That damages consumer confidence and is bad for support amongst livestock farmers and others directly involved. With those comments, I can agree with the proposed strategy and I thank the rapporteur sincerely for his report.
Mr President, my thanks to the Commissioner and to the rapporteur for the work done. Can I just say, on the issue of food imports from third countries which has been mentioned in practically every contribution, that there is a real belief among EU producers that a blind eye is turned to the standards of food produced outside our borders. I really believe that unless we have the confidence of our farmers and producers that we are looking after their interests, we will not get their full commitment for measures that we take within the European Union. This is a most fundamental point. It has already been addressed. Take the issue of caged egg production: we will shift it outside of Europe unless we can incorporate standards in the WTO negotiations and at this point we have not achieved our objectives in that regard.
Moving onto the issues in this report, we know that human health is affected by animal health: 60% of human infections originate from animals and a vast number of the emerging diseases originate in animals. It is hard to predict but we do need to address and have a coherent animal health strategy across the European Union.
The issue of biosecurity is very important and farmers must be involved in preventing disease. But can I give you an example: badgers are a protected species under the Berne Convention, so how does a farmer protect himself and his herd against a badger with TB, and who should carry the cost when there is a problem? I worry about moving from cost-sharing to cost-shifting if our concern is the budget we have to spend. So we do need to look at these particular issues: in bluetongue, in avian influenza, in foot-and-mouth diseases, we do need stringent border controls and appropriate vaccination programmes. And we need to really look at those measures very seriously because the problems are increasing.
On animal transport, let us base all our measures on science - good science - so that we do not cause problems. Let us not react to the emotional part of this debate, but use science as our barometer. I do not accept that large is worse than small or small is better than large; I think all animals, whether they are groups of 10 or 100, must be looked after.
(ES) Mr President, the Commission's new Animal Health Strategy seeks to simplify legislation by implementing a general law to cover all diseases.
Simplification is always a good thing, provided it does not hinder effectiveness. However, since the Commission is suggesting that all sectors involved share the veterinary costs and that the Community cofinancing system for veterinary measures be reviewed, with a hierarchy of diseases in order of gravity, it appears to be more concerned with saving money on the Community budget than with introducing genuine improvements in terms of the eradication of animal diseases.
The Commission ought to concern itself with implementing proper border controls and making adequate provision for the veterinary fund because animal health, as recent events have shown, is a genuine problem wreaking economic havoc on countries and stockbreeders.
As regards the welfare of animals in transit, I feel the really important issue is how vehicles are equipped, rather than journey times. Here Community regulations already impose a number of requirements concerning ventilation, temperature, maximum density and rest times, among others, to ensure proper conditions of transportation, thereby reducing animal stress to a minimum.
In any case, however, on the subject of transit times and conditions, we must take account of all the animals, not only those due to be slaughtered at the end of the journey, and apply the same regulations to all of them.
Finally, I wish to state that I disagree with cloning animals to obtain meat. Cloning is a practice which at the present time ought to be restricted to research and experimentation.
Mr President, the Commission communication states and I quote, 'The concept of animal health covers not only the absence of disease in animals, but also the critical relationship between the health of animals and their welfare.' As rapporteur for the legislation on the maximum residue level of veterinary medicines in food I would like to emphasise that the key to this critical relationship is the adequate availability of authorised veterinary medicines, particularly for what in Europe we call Minor Use and Minor Species (MUMS). And the Commission needs to address this issue urgently.
The availability of an adequate range of veterinary medicines to treat the wide variety of animal species in the European Community has been a growing challenge over the last two decades. During this period considerable efforts have been made by various stakeholders to address the problems of medicines availability. Despite these efforts, the situation has continued to deteriorate. The lack of authorised medicines poses a real threat to animal health and welfare and the safety of consumers. It also poses significant problems for animal owners, farmers, veterinarians and governments.
These effects include animal health and welfare problems if animals are untreated or treated with unauthorised or an unsuitable product, and zoonotic disease implications from untreated or inappropriately treated animals for animal owners and consumers. There are also financial, legal and trade implications for the various stakeholders involved, whilst the lack of medicines may have negative effects on rural communities and agriculture generally.
Moreover, the current availability problem in the EU not only has implications for the health and welfare of our animals, the security of the Community's food supply, and public health, it also undermines the ability of the EU to meet the Lisbon Agenda and to reap the enormous benefits for European agriculture and aquaculture.
I therefore call on the Commissioner to commit to incorporating an urgent review of the Veterinary Medicines Directive and address the issue of medicines' availability in the strategy on animal health. We should not wait until emerging diseases reach a crisis state; we must amend our veterinary medicine legislation swiftly as the consequences and cost of a major outbreak of a high-impact disease in the EU would far exceed the cost of action now to develop appropriate and adequately available...
(The President cut off the speaker.)
(DE) Mr President, Commissioner Vassiliou, ladies and gentlemen, besides implementing the Lisbon Agenda, one of our objectives is, of course, to live long and healthy lives, which means having a healthy diet. To this end we need healthy animals so that we all have the necessary basis for a long and healthy life.
For this reason, I believe it is very important that we reflect on how we can establish new principles for the food industry which quite simply guarantee food safety, prioritise sustainable production and ensure consumer-friendly prices. Europe, as we know, has benefited greatly from international trade. The average family in Europe saves EUR 5 000 a year because of international trade. We should certainly take that benefit into account.
(PL) Mr President, the proposed European Union Animal Health Strategy contains well-devised plans. This is a sound document, and the reference to the principle that prevention is better than cure is very apt indeed. The strategy identifies a number of important issues. These include ensuring a high level of public health and food safety, promoting animal health by preventing the outbreak of animal diseases, and reducing their incidence. Other issues dealt with are the promotion of animal husbandry and welfare practices that reduce the risks related to animal health and minimise harmful effects on the environment. In addition, there are references to increasing economic growth, cohesion and competitiveness by ensuring free movement of goods and appropriate animal movements. The transport of animals is also covered, as is the increasing risk of disease and the role of vaccines as one of the fundamental methods of preventing disease, which has rightly been emphasised.
Mr President, I have three quick points to make. Firstly, I must express some concern about the creation of a legal framework for a cost-sharing scheme with regard to major disease. It would have been far better and more equitable to use some of our traditional under-spend in the budget for a good cause like that. I also confess that part of my concern is that a legal framework would be likely to give considerable discretion to Member States as to how much cost-sharing they require of local farmers. My fear is that, on the basis of past practice, this would mean it being punitive for farmers within the United Kingdom.
My second point is that I agree with the call for assistance for farmers to purchase new electronic ID equipment, and I look forward to that being possible under the rural development programme. Thirdly, I welcome the focus in the report on EU standards being undermined by imports from third countries. That concern, Commissioner, has never been greater than when witnessing Commissioner Mandelson's reckless push for a WTO deal at any price, with scant regard for the future of our indigenous agrifood industry.
(PL) Mr President, within the European Union we attach great importance to ensuring that food is of an appropriate quality. Our quality standards are very high, and rightly so, as the health of human beings is at stake. Europe has a highly developed quality control system that mainly relates to the state of animal health.
Animal breeders from outside the Union frequently fail to meet the animal welfare standards we impose on European farmers. A large proportion of imported food is produced in conditions where these standards are not complied with. This affects competitiveness and European farmers often lose out. I share the rapporteur's view that the animal health protection strategy should be more long term, and that appropriate funding should be ensured.
Member of the Commission. - Mr President, let me thank you all for your very interesting recommendations and your input. With the very limited time I have available I will not be able reply to all of them, but let me comment on some of the issues.
First of all, the time constraints. A Member noted that we have time constraints, but let me point out that the first proposal - the general animal health law - that will come into force is scheduled for 2010, not 2013 as was mentioned.
Another point that was made by several speakers was welfare during transport. As I have committed myself already, we are conducting an impact assessment which hopefully will be ready in a couple of months and then, depending on the outcome of the impact assessment, we shall decide how to proceed regarding welfare of animals during transport.
Now let me turn to budgets. Following the recommendation of the European Parliament, the Commission is expected to prepare a detailed budget on the expenditure involved in different programmes of actions. This cannot be done in the frame of this action plan as it must follow the relevant budgetary procures. The intention is to reflect on proposals during the 2009 budget mid-term review and the Commission will explore the possibility of widening the current veterinary fund and making use of other related funds to finance actions that will have a positive impact on animal health.
Vaccination is extensively carried out and financed by the Union in many Member States at present, both for bluetongue and for rabies, but I must make it clear regarding foot-and-mouth disease, Mr Matsakis, that we are not in favour of preventive vaccination, though in emergency cases we will of course vaccinate.
Finally, in answer to Mrs Doyle I would say that the problem of minor use for minor species is taken into account in the Animal Health Action Plan through the Technology Platform project, which comes under the Seventh Research Framework Programme. I really heard a lot of interesting comments from all of you and we will have the opportunity to discuss these points more extensively in the near future. Thank you very much for your support.
Mr President, Commissioner, I should like to thank all those who have taken the floor for their comments and for welcoming this report. I now wish to refer to two particular issues.
The first of these was raised in most of the speeches made. It concerns requiring those exporting animal products to the European market to comply with the same standards and introduce the same requirements as are imposed on European producers. This stands to reason. As many as nine of the 80 paragraphs in the report are devoted to this matter. It certainly represents a major challenge and every possible effort should be brought to bear upon it. Today's debate makes that quite clear. The Union should give priority to resolving the matter within the framework of the WTO. I support everything said in the House today. We cannot condone double standards. That is simply unacceptable.
The second issue I wish to refer to was also raised in some of the speeches made. It relates to transport and is particularly relevant as we are due to vote on Mrs De Lange's amendment tomorrow. I should like to say that, as rapporteur, I fully support Mrs De Lange's amendment which proposes limiting the transport of live animals to abattoirs for slaughter to nine hours. This issue has long been the subject of debate in the House. I support the limit for humanitarian reasons. There are many dramatic reports of what goes on during transport of this nature. There are also financial considerations to take into account. After all, someone has to pay for those long journeys. If animals are being transported over long distances, from Poland to Italy or from Lithuania to Italy, for example, of course the consumer pays. The farmer usually pays too, because for it to be profitable to transport the animals so far, they have to be bought cheaply from the farmer. Farmers should not therefore fear this limit, because it will oblige the processing industry to locate itself nearer the places where the animals have been reared. I believe it would be in their interest to do so. We are debating the increase in food prices. These very expensive journeys are one of the factors contributing to the rise in food prices. All this merits very careful consideration.
Mr President, Commissioner, I should again like to offer my sincere thanks to you and to all those who took the floor during the debate on this report.
The debate is closed.
The vote will take place on Thursday.
Written statements (Rule 142)
in writing. - (DE) I very warmly welcome the initiative of the European Parliament to deliver a detailed opinion on the Commission's Animal Health Strategy for the period from 2007 to 2013. Clear expectations are important in the context of both human and animal health.
The motto of the Animal Health Strategy is 'Prevention is better than cure', and preventive inoculation is the best contribution to animal welfare. For this reason we strongly urge that sufficient provision be made in future for protective vaccination and for adequate inspections when outbreaks of disease occur.
In order to guarantee the prevention of animal diseases, care must be taken to ensure that research, science and innovation receive support and that new findings are disseminated.
The Animal Health Strategy must extend to all animals in the EU. For this reason, we need a common legal framework that is less complex, clearer and more transparent than the existing legislation.
Lastly, biosecurity is an important subject in the context of the Animal Health Strategy; the need for biosecurity begins at the external borders of the EU and concerns all stakeholders. The risk of spreading pathogens by importing or bringing animals from other countries into the European Union must be minimised. Importers, holidaymakers and consumers must all be aware of their responsibility in this respect. The EU has the important task of conducting the requisite inspections so as to ensure that the risk to animal health, and hence to human health as well, is kept as low as possible.
in writing. - (PL) There is a close link between animal and human health owing to the possibility of transmission of certain diseases. Animals are living sentient beings and their protection and proper treatment is one of the most serious challenges facing European countries. Animal health is an important issue because an epidemic of animal diseases can cause problems, particularly in rural areas. Coordinated action at European and global level is required if the various problems affecting this sector are to be resolved.
Global warming, increased demand for food, mobility of human beings, trade and the opening of borders all contribute to increasing the threat to animal health. Veterinarians have a very important role to play. They should become experts in the provision of specialist services such as animal health planning. Ensuring biological security on farms, vaccination and scientific research are further steps along the road to tightening up animal welfare standards. Another important issue worth emphasising is the impact of undertakings concerned with the slaughter of animals, their transport and also with feed production, because such undertakings have a direct impact on the health and dignified treatment of animals.
A new strategy and policy should be devised, based on the European Union's single legal framework on animal health and incorporating the standards and guidelines laid down by the World Organisation for Animal Health. A key role in the monitoring and promotion of animal health is, however, played by farmers, breeders and animal owners.
Thank you, Mr President.
Today's debate is very important because it concerns not only animal health but also, and most importantly, human health. The problem has become increasingly serious of late, due to the ongoing rise in imports of meat from third countries. It is no secret that the general standards of animal care and feeding in those countries differ significantly from those in Europe.
The contemporary consumer is entitled to know whether the animals he or she consumes were fed genetically modified plants or not. Meat should be clearly labelled accordingly.
The best way to protect against the spread of dangerous diseases amongst animals is to ensure self-sufficiency in animal breeding within the European Union and to limit farm size. Breeding should essentially be an agricultural activity, not an industrial one.
I congratulate Mr Wojciechowski on his report.